


Exhibit 10.20

 

ACNB BANK

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is made this 28th day of March, 2012, by and between ACNB Bank,
located in Gettysburg, Pennsylvania, and James P. Helt (the “Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Bank, to provide
benefits in excess of the limitations imposed on qualified plans, and to offset
the recent reduction in the benefits provided under the Group Pension Plan for
Employees of ACNB Bank, the Bank is willing to provide salary continuation
benefits to the Executive.

 

AGREEMENT

 

The Executive and the Bank, intending to be legally bound, agree as follows:

 

Article 1

Definitions

 

1.1  Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

 

1.1.1   “Bank” means ACNB Bank and any successor thereto.

 

1.1.2  “Change of Control” means a change in the ownership or effective control
of the Corporation or Bank or a change in the ownership of a substantial portion
of the assets of the Corporation or Bank as defined in Code Section 409A and 16
C.F.R. § 1.409A-3(i)(5).

 

1.1.3  “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.

 

1.1.4  “Competing Business” means any person, firm, corporation, business or
enterprise which is located or operates an office within fifty (50) miles of the
Bank’s principal office at the time of the Executive’s Separation of Service and
which is engaged in any business or activity that is or may be deemed to be
competitive with any business or activity carried on by the Corporation, Bank,
or their subsidiaries as of the date of the Executive’s Separation of Service.

 

1.1.5    “Corporation” means ACNB Corporation and any successor thereto.

 

1.1.6  “Normal Retirement Date” means the Executive attaining age 65, or his
actual retirement date if after age 65.

 

1.1.7  “Separation of Service” or “Separates from Service” means termination of
the Executive’s employment. Whether a Separation of Service has occurred is
determined based on whether the facts and circumstances indicate that the Bank
and the Executive reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Executive would perform after such date (whether as an employee or as an
independent

 

1

--------------------------------------------------------------------------------


 

contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or as
an independent contractor) over the immediately preceding thirty-six (36) month
period.

 

1.1.8  “Specified Employee” means an employee who at the time of Separation of
Service is a key employee of the Corporation or Bank, if any stock of the
Corporation or Bank is publicly traded on an established securities market or
otherwise. For purposes of this Agreement, an employee is a key employee if the
employee meets the requirements of Code Section 416(i)(I)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5)) at any time during the twelve (12) month period ending on
December 31 (the “Identification Period”). If the employee is a key employee
during an Identification Period, the employee is treated as a key employee for
purposes of this Agreement during the twelve (12) month period that begins on
the first day of April following the close of the Identification Period.

 

Article 2

Retirement Benefits

 

2.1  Normal Retirement Benefit. If the Executive Separates from Service on or
after the Executive’s Normal Retirement Date for reasons other than death, the
Bank shall pay to the Executive the benefit described in this Section 2.1.

 

2.1.1  Amount of Benefit. The annual benefit under this Section 2.1 is $26,563.

 

2.1.2  Payment of Benefit. The Bank shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Separation of
Service and continuing for the greater of the Executive’s life or an additional
179 months.

 

2.2  Early Retirement Benefit. If the Executive Separates from Service before
the Executive’s Normal Retirement Date for reasons other than death and a Change
of Control has not occurred, the Bank shall pay to the Executive the benefit
described in this Section 2.2.

 

2.2.1  Amount of Benefit. The annual benefit under this Section 2.2 is the
benefit determined under Schedule A based on the date of the Executive’s
Separation of Service.

 

2.2.2  Payment of Benefit. The Bank shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Date and continuing for the greater of the Executive’s life or an additional 179
months.

 

2.3  Change of Control Benefit. If a Change of Control has occurred and is
followed by a Separation of Service, the Bank shall pay to the Executive the
benefit described in this Section 2.3 in lieu of any other benefit under this
Agreement.

 

2.3.1  Amount of Benefit. The annual benefit under this Section 2.3 is the
Normal Retirement Benefit described in Section 2.1.1.

 

2

--------------------------------------------------------------------------------


 

2.3.2  Payment of Benefit. The Bank shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Date and continuing for the greater of the Executive’s life or an additional 179
months.

 

2.4  Restriction on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.4 shall govern all distributions
under this Article 2. If benefit distributions which would otherwise be made to
the Executive due to a Separation of Service are limited because the Executive
is a Specified Employee, then such distributions shall not be made during the
first six (6) months following Separation of Service. Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following the Separation of Service. All subsequent distributions
shall be paid in the manner specified in the appropriate subsection.

 

2.5  Distributions Upon Income Inclusion Under Section 409A of the Code. If,
pursuant to Code Section 409A, the Federal Insurance Contributions Act or other
state, local or foreign tax, the Executive becomes subject to tax on the amounts
deferred hereunder, then the Bank may make a limited distribution to the
Executive in accordance with the provisions of Treasury Regulations
Section 1.409A-3.

 

2.6  Change in Form or Timing of Distributions. All changes in the form or
timing of distributions hereunder must comply with the following requirements.
The changes:

 

(a)  may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

(b)  must, for benefits distributable under Sections 2.1, 2.2 and 2.3, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and,

(c)  must take effect not less than twelve (12) months after the election is
made.

 

Article 3

Survivor Benefits

 

3.1  Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1.

 

3.1.1  Amount of Benefit. The benefit under Section 3.1 is the benefit that
would have been paid to the Executive under Section 2.1 calculated as if the
date of the Executive’s death were the Executive’s Normal Retirement Date.

 

3.1.2  Payment of Benefit. The Bank shall pay the benefit to the beneficiary on
the first day of each month commencing with the month following the Executive’s
death and continuing for 179 additional months.

 

3.2  Death During Benefit Period. If the Executive dies after benefit payments
have commenced under this Agreement but before receiving 180 monthly payments,
the Bank shall pay the remaining benefits (up to the 180 monthly payments) to
the Executive’s beneficiary at the same

 

3

--------------------------------------------------------------------------------


 

time and in the same amounts they would have been paid to the Executive had the
Executive survived.

 

3.3  Death Following Active Service Before Benefits Commence. If the Executive
is entitled to benefit payments under this Agreement, but dies prior to
receiving said benefit payments, the Bank shall pay the Executive’s beneficiary
the benefit described in this Section 3.3.

 

3.3.1 Amount of Benefit. The annual benefit under Section 3.3 is the vested
benefit that would have been paid to the Executive pursuant to Schedule A.

 

3.3.2  Payment of Benefit. The Bank shall pay the annual benefit to the
beneficiary in twelve (12) equal monthly installments payable on the first day
of each month commencing with the month following the Executive’s death and
continuing for 179 additional months.

 

3.4  Death After Change of Control. If the Executive dies following a Change of
Control, provided the Executive was in active service at the time of the Change
of Control, the Bank shall pay the Executive’s beneficiary the benefit described
in this Section 3.4.

 

3.4.1  Amount of Benefit. The benefit under Section 3.4 is the benefit that
would have been paid to the Executive under Section 2.1 calculated as if the
date of the Executive’s death were the Executive’s Normal Retirement Date.

 

3.4.2  Payment of Benefit. The Bank shall pay the benefit to the beneficiary on
the first day of each month commencing with the month following the Executive’s
death and continuing for 179 additional months.

 

Article 4

Beneficiaries

 

4.1  Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Bank. The Executive may revoke or modify
the designation at any time by filing a new designation. However, designations
shall only be effective if signed by the Executive and accepted by the Bank
during the Executive’s lifetime. The Executive’s beneficiary designation shall
be deemed automatically revoked if the beneficiary predeceases the Executive, or
if the Executive names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Executive dies without a valid beneficiary designation, all
payments shall be made to the Executive’s surviving spouse, if any, and, if
none, to the Executive’s surviving children and the descendants of any deceased
child by right of representation, and, if no children or descendants survive, to
the Executive’s estate.

 

4.2  Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor,
incapacitated person or incapable person. The Bank may require proof of
incapacity, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

 

4

--------------------------------------------------------------------------------


 

Article 5

General Limitations

 

5.1  Termination of Employment for the Commission of a Felony.  Notwithstanding
any provision of this Agreement to the contrary, the Bank shall not pay any
benefit under this Agreement if the Bank terminates the Executive’s employment
for the commission of a felony involving the Bank or Bank property.

 

5.2   Noncompetition.

 

5.2.1  If the Executive experiences a Separation of Service before the
Executive’s Normal Retirement Date, and no Change of Control has occurred, then
no benefits shall be payable under this Agreement, if the Executive, without the
written consent of the Bank, engages, directly or indirectly, either for his own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly owned company) or otherwise in a Competing Business within five
(5) years after the date of the Executive’s Separation of Service; provided,
however, the restrictions of this Section 5.2.1 shall not extend longer than
three (3) years after the date on which the Executive begins to receive benefits
under this Agreement.

 

5.2.2   If the Executive experiences a Separation of Service on or after the
Executive’s Normal Retirement Date, and no Change of Control has occurred, then
no benefits shall be payable under this Agreement, if the Executive, without the
written consent of the Bank, engages, directly or indirectly, either for his own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly owned company) or otherwise in a Competing Business within three
(3) years after the date on which the Executive begins to receive benefits under
this Agreement.

 

5.2.3   If a Change of Control occurs after the date of this Agreement, then
this Section 5.2 shall not apply.

 

Article 6

Claims and Review Procedures

 

6.1  Claims Procedure. The Bank shall notify the Executive or the Executive’s
beneficiary in writing, within ninety (90) days of his or her written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Agreement. If the Bank determines that the Executive or
beneficiary is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the claimant to perfect his
or her claim and a description of why it is needed, and (4) an explanation of
the Agreement’s claims review procedure and other appropriate information as to
the steps to be taken if the Executive or beneficiary wishes to have the claim
reviewed. If the Bank determines that there are special circumstances requiring
additional time to make a decision, the Bank shall notify the Executive or
beneficiary of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional ninety (90)
day period.

 

5

--------------------------------------------------------------------------------


 

6.2  Review Procedure. If the Executive or beneficiary is determined by the Bank
not to be eligible for benefits, or if the Executive or beneficiary believes
that he or she is entitled to greater or different benefits, the Executive or
beneficiary shall have the opportunity to have such claim reviewed by the Bank
by filing a petition for review with the Bank within sixty (60) days after
receipt of the notice issued by the Bank. Said petition shall state the specific
reasons which the Executive or beneficiary believes entitle him or her to
benefits or to greater or different benefits. Within sixty (60) days after
receipt by the Bank of the petition, the Bank shall afford the Executive or
beneficiary (and counsel, if any) an opportunity to present his or her position
to the Bank orally or in writing, and the Executive or beneficiary (or counsel)
shall have the right to review the pertinent documents. The Bank shall notify
the Executive or beneficiary of its decision in writing within the sixty (60)
day period, stating specifically the basis of its decision, written in a manner
calculated to be understood by the Executive or beneficiary and the specific
provisions of the Agreement on which the decision is based. If, because of the
need for a hearing, the sixty (60) day period is not sufficient, the decision
may be deferred for up to another sixty (60) day period at the election of the
Bank, but notice of this deferral shall be given to the Executive or
beneficiary.

 

Article 7

Amendments and Termination

 

7.1  Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives from its banking regulators or
to comply with legislative changes or tax law, including without limitation
Section 409A of the Code and any and all Treasury Regulations and guidance
promulgated thereunder.

 

7.2  Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit hereunder
shall be the amount the Bank has accrued with respect to the obligations
hereunder as of the date the Agreement is terminated. Except as provided in
Section 7.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, after such termination, benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.

 

7.3  Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if this Agreement terminates in the following
circumstances:

 

(a)         Within thirty (30) days before, or twelve (12) months after a change
in the ownership or effective control of the Corporation or Bank, or in the
ownership of a substantial portion of the assets of the Corporation or Bank as
described in Section 409A(2)(A)(v) of the Code, provided that all distributions
are made no later than twelve (12) months following such termination of the
Agreement and further provided that all the Bank’s arrangements which are
substantially similar to the Agreement are terminated so the Executive and all
participants in the similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of the arrangements; or

 

(b)         Upon the Bank’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar

 

6

--------------------------------------------------------------------------------


 

Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

 

the Bank may distribute the amount accrued by the Bank with respect to the
Bank’s obligations hereunder, determined as of the date of the termination of
the Agreement, to the Executive in a lump sum subject to the above terms.

 

Article 8

Miscellaneous

 

8.1  Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.2    No Guaranty of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

8.3  Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4  Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

 

8.5  Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of Pennsylvania, except to the extent preempted by the laws of the
United States of America.

 

8.6  Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and beneficiary have no preferred or secured claim.

 

8.7  Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the effective date of this Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

 

EXECUTIVE:

 

ACNB BANK

 

 

 

 

 

 

 

 

  /s/ James P. Helt

 

By:

  /s/ Thomas A. Ritter

James P. Helt

 

 

Thomas A. Ritter

 

 

 

President & Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

ACNB Bank

Executive Salary Continuation Plan

Dated 01/01/2012

Schedule A

James P. Helt

 

 

 

 

 

Normal

 

Early

 

Change

 

Pre-Retirement

 

 

 

 

 

Retirement

 

Retirement

 

in Control

 

Death

 

Date

 

Age

 

Benefit

 

Benefit

 

Benefit

 

Benefit

 

December 2012

 

46

 

26,563

 

1,624

 

26,563

 

26,563

 

December 2013

 

47

 

26,563

 

2,100

 

26,563

 

26,563

 

December 2014

 

48

 

26,563

 

2,621

 

26,563

 

26,563

 

December 2015

 

49

 

26,563

 

3,192

 

26,563

 

26,563

 

December 2016

 

50

 

26,563

 

3,818

 

26,563

 

26,563

 

December 2017

 

51

 

26,563

 

4,504

 

26,563

 

26,563

 

December 2018

 

52

 

26,563

 

5,262

 

26,563

 

26,563

 

December 2019

 

53

 

26,563

 

6,092

 

26,563

 

26,563

 

December 2020

 

54

 

26,563

 

7,005

 

26,563

 

26,563

 

December 2021

 

55

 

26,563

 

8,019

 

26,563

 

26,563

 

December 2022

 

56

 

26,563

 

9,132

 

26,563

 

26,563

 

December 2023

 

57

 

26,563

 

10,363

 

26,563

 

26,563

 

December 2024

 

58

 

26,563

 

11,727

 

26,563

 

26,563

 

December 2025

 

59

 

26,563

 

13,239

 

26,563

 

26,563

 

December 2026

 

60

 

26,563

 

14,902

 

26,563

 

26,563

 

December 2027

 

61

 

26,563

 

16,771

 

26,563

 

26,563

 

December 2028

 

62

 

26,563

 

18,831

 

26,563

 

26,563

 

December 2029

 

63

 

26,563

 

21,161

 

26,563

 

26,563

 

December 2030

 

64

 

26,563

 

23,736

 

26,563

 

26,563

 

December 2031

 

65

 

26,563

 

26,563

 

26,563

 

26,563

 

 

IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL.  IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

 

9

--------------------------------------------------------------------------------
